Development Services Agreement

 

This Development Services Agreement (this “Agreement”) is entered into effective
April 1, 2017 (the “Effective Date”) by and between Grey Cloak Tech Inc., a
Nevada corporation (the “Company”) and Dimicho Pty. Ltd. (“Developer”), having
its principal place of business at 198 Harbour Esplanade, Docklands Vic
Australia, 3000.

 

WHEREAS, the Company desires to hire the Developer, and the Developer desires to
be hired by the Company, on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

 

ARTICLE 1. DUTIES AND SCOPE OF CONTRACT

 

Section 1.1. Contract. Developer shall be contracted by the Company on an
“at-will” basis, meaning that either Developer or the Company shall be entitled
to terminate Developer’s contract at any time and for any reason, with or
without cause and with or without notice, subject to the terms of this
Agreement, beginning on the Effective Date and ending as provided in Article 3
(the “Contract Term”). The date on which Developer’s contract under this
Agreement terminates is referred to herein as the “Termination Date”.

 

Section 1.2 Duties and Services. During the Contract Term, Developer shall lead
development and support of Company software applications and web services,
reporting directly to the Chief Executive Officer, and will dedicate no less
than one full-time development resource exclusively to the Company’s client
needs, work projects, and business interests. Developer will devote its
reasonable best efforts and time (except for vacation periods and reasonable
periods of illness or other incapacity) to the provision of duties and services
under this Agreement and shall perform such duties and services to the best of
its abilities in a diligent, trustworthy, businesslike and efficient manner.

 

ARTICLE 2. COMPENSATION AND BENEFITS

 

Section 2.1 Payment. The Company will pay Developer as compensation for services
a payment at the rate of USD $8,000 per month commencing April 1, 2017, payable
monthly on the first day of each month of the term, subject to applicable
withholding and other taxes, if any (the “Payment”). If the Company does not
withhold taxes, the developer is responsible for any tax payment and reporting
requirements relating to the Payment. The Payment is subject to deferment to the
following month for any portion of the Payment the Company is unable to make
until Company has sufficient capital at which time any deferred amount will be
paid together with the subsequent Payment, subject thereafter to increase or
decrease in the sole discretion of the Board in

Page 1 of 10



connection with each quarterly performance review cycle. Nothing in this section
shall alter Developer’s independent contractor status.

 

ARTICLE 3. TERMINATION AND SEVERANCE

 

Section 3.1 Definitions. For purposes of this Agreement,

 

3.1.1 “Cause” means Developer’s: (i) conviction of, or plea of no contest with
respect to, any felony, or of any misdemeanor involving dishonesty or moral
turpitude; (ii) participation in a fraud or act of dishonesty (or an attempted
fraud or act of dishonesty) that results in (or could result in) material harm
to the Company, including but not limited to material harm to reputational
interests; (iii) violation of a fiduciary duty owed to the Company; (iv)
material breach of any fully executed agreement between Developer and the
Company, including but not limited to this Agreement; (v) persistent,
unsatisfactory performance or neglect of job duties, which is not cured within
ten (10) business days after Developer is provided written notice by the Company
(provided, that, such written notice and opportunity to cure are not required if
Developer’s performance or neglect is not reasonably susceptible to being
cured); or (vi) gross misconduct or material failure to comply with a written
instruction of the Company.

 

3.1.2        “Constructive Termination” means termination of this Agreement by
Developer within twelve (12) months after any of the following: (i) any
reduction of Developer’s payment which is not part of a broad cross-company cost
cutting effort; (ii) any requirement that Developer engage in any illegal or
unethical conduct, after Developer has given the Company thirty (30) days’
notice and opportunity to cure; or (iii) the Company’s failure to fully cure
within thirty (30) days any material breach by the Company of this Agreement, or
any other agreement between Developer and the Company, of which Developer has
notified the Board in writing.

 

3.1.3        Developer shall be deemed to be disabled if a majority of the Board
determines in good faith that Dmitry Chourpo is unable to perform the essential
functions of his position with Developer, even with reasonable accommodation,
for a period of not less than ninety (90) consecutive days, due to a mental or
physical illness or incapacity (hereafter “Disability”).

 

Section 3.2 Termination for Cause, Voluntary Termination, Death, Disability. If
the Company terminates this Agreement for Cause or if Developer voluntarily
terminates this Agreement (other than pursuant to a Constructive Termination) or
if Developer’s contract is terminated in the event of dissolution, death of
Dmitry Chourpo or Disability, then Developer shall not be entitled to receive
payment of, and the Company shall have no obligation to pay, any severance other
than: (i) the portion of the Payment then earned but unpaid; and (ii) any
unreimbursed business expenses incurred by Developer as of the date of such
termination.

 

Page 2 of 10



ARTICLE 4. COVENANTS

 

Section 4.1 Confidential Information.

 

4.1.1 Company Information. During the Contract Term and following the
Termination Date, Developer (i) will hold all Confidential Information (defined
hereafter) in trust and in strict confidence; (ii) will not disclose, and will
use commercially reasonable efforts to protect, the Confidential Information;
(iii) will not, directly or indirectly, use or assist others to use Confidential
Information; and (iv) will not, directly or indirectly, use, disseminate or
otherwise disclose any Confidential Information to any third party, except in
the case of each of (i) through (iv) above, as required by Developer’s duties in
the performance of its obligations hereunder or requested or legally compelled
(by oral questions, interrogatories, requests for information or documents,
subpoena, civil or criminal investigative demand or similar process) or required
by a regulatory body to make any disclosure which is prohibited or otherwise
constrained by this Agreement, provided, that Developer shall: (A) provide the
Company with prompt notice of any such request(s) so that the Company may seek
an appropriate protective order or other appropriate remedy and (B) provide
reasonable assistance to the Company in obtaining any such protective order. If
such protective order or other remedy is not obtained or the Company grants a
waiver hereunder, then Developer may finish that portion (and only that portion)
of the Confidential Information which, in the written opinion of counsel
reasonably acceptable to the Company, Developer is legally compelled or
otherwise required to disclose; provided, that Developer shall use reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded any Confidential Information so disclosed. “Confidential Information”
shall mean any Company proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research, product plans, products,
services, customer lists, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information
disclosed to Developer or of which Developer became aware as a consequence of or
through this Agreement. Notwithstanding the foregoing, the term “Confidential
Information” shall not include information that (x) is or becomes available to
the public, other than because of disclosure by Developer in breach of this
Agreement; (y) was or becomes available to Developer from a source other than
the Company, but only if such source is not known to Developer to be bound by an
obligation of secrecy to the Company with respect to the information disclosed;
or (z) has been independently developed by Developer without breaching an of its
obligations under this Agreement.

 

4.1.2.        Prior Obligations. Developer represents that Developer’s
performance of all terms of this Agreement as a contractor of the Company has
not breached and will not breach any agreement to keep in confidence proprietary

information, knowledge or data acquired by Developer prior or subsequent to the
commencement of contract with the Company, and Developer will not disclose to
the Company or use any inventions, confidential or non-public proprietary
information or

Page 3 of 10



material belonging to any current or former client or contractor or any other
party. Developer will not induce the Company to use any inventions, confidential
or non-public proprietary information, or material belonging to any current or
former client or employer or any other party. Developer acknowledges and agrees
that Developer has listed on Exhibit A all agreements (e.g., non-competition
agreements, non-solicitation of customers agreements, non-solicitation of
contractors agreements, confidentiality agreements, inventions agreements, etc.)
with a current or former employer, or any other person or entity, that may
restrict Developer’s ability to accept contract with the Company or ability as
an contractor to recruit or engage customers or service providers on behalf of
the Company, or otherwise relate to or restrict Developer’s ability to perform
duties as an contractor of the Company or any obligation Developer may have to
the Company.

 

4.1.3        Third Party Information. Developer recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Developer agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Developer’s
work for the Company consistent with the Company’s agreement with such third
party.

 

Section 4.2 Assignment of Inventions. All inventions, innovations or
improvements related to the Company’s methods of conducting its business
(including any new product or formulation not currently available within the
United States or Asia, contributions, improvements, ideas and discoveries,
whether patentable or not), conceived or made by Developer prior to termination
of this Agreement belong to the Company, and Developer hereby will assign and
assigns all of such inventions, innovations and improvements, contributions,
ideas and discoveries to the Company. Developer will cooperate and perform all
actions reasonably requested to establish and confirm such ownership in the
Company.

 

Section 4.3 Company Property; Returning Company Property. Developer acknowledges
and agrees that Developer has no expectation of privacy with respect to the
Company’s telecommunications, networking or information processing systems
(including, without limitation, stored company files, e-mail messages and voice
messages) and that Developer’s activity and any files or messages on or using
any of those systems may be monitored at any time without notice. Developer
further agrees that any property situated on the Company’s premises and owned by
the Company, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by Company personnel at any time with or
without notice. Developer agrees that, on the Termination Date or on the
Company’s request at any time, Developer will deliver to the Company (and will
not destroy or keep in Developer’s possession, recreate or deliver to anyone
else) any and all Trade Secrets (defined below) devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches,

Page 4 of 10



notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any of the aforementioned items obtained by Developer during
Developer’s Contract Term.

 

Section 4.4. Notification of Future Employer. Developer hereby grants consent to
notification by the Company to any future or prospective employer about any
rights and obligations under this Agreement.

 

Section 4.5 Noncompetition. During the Contract Term and for a period of twelve
(12) months from and after the Termination Date, Developer will not, directly or
indirectly, engage in, or have any interest in any other Person (defined
hereafter), as a Developer, or in a similar Software Development role, whether
as a contractor, officer, director, member, manager, partner, agent, consultant
or otherwise, that, directly or indirectly is engaged in the business of
enabling and/or using online inventory for shopping malls or retailers
(“Restricted Business”) in the United States and Asia. Nothing in this Section
4.5 shall be deemed to prevent Developer from acquiring and owning, solely as a
passive investment, equity securities (including options to purchase equity
securities) that aggregate to less than two percent (2%) in the aggregate of the
equity securities of any class of any issuer that are registered under Section
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (or successor
provisions). “Person” shall mean an individual, partnership, corporation,
business trust, limited liability company, limited liability partnership, joint
stock company, trust, unincorporated association, joint venture, other entity,
or a governmental body.

 

Section 4.6 Non-Solicitation of Employees. During the Contract Term and for a
period of twelve (12) months from and after the Termination Date, the Parties
agree that each will not, directly or indirectly, (i) solicit for contract or
employ (or attempt to solicit for contract or employ), for their own benefit or
on behalf of any other Person (provided that nothing herein shall prevent either
Party from making a general solicitation not targeted at the other Party’s
contractors), any contractor of the other Party or any Person who was such an
contractor during the Contract Term; or (ii) otherwise encourage any such
contractor to leave his or her contract with the other Party.

 

Section 4.7 Non-Solicitation of Others. During the Contract Term and for a
period of twelve (12) months from and after the Termination Date, the Parties
agree that each will not, directly or indirectly, (i) solicit, call on or
transact or engage in the Restricted Business with (or attempt to do any of the
foregoing with respect to) any customer, distributor, vendor, supplier or agent
with whom the other Party shall have dealt, or that they shall have actively
sought to deal, at any time during the Contract Term for or on behalf of the
other Party or any other Person (other than the Company) in connection with a
Restricted Business; or (ii) encourage any such customer, distributor, vendor,
supplier or agent to cease, in whole or in part, its business relationship with
the other Party.

 

Page 5 of 10



Section 4.8 Covenants Reasonable; Court Modification. Developer acknowledges and
agrees that the Company sells its products and competes throughout the United
States and Asia and that the covenants provided for in this Agreement are
reasonable and necessary in terms of scope, duration, area, line of business and
all other matters to protect the Company’s legitimate business interests. To the
extent that any of the provisions contained in this Agreement may later be
adjudicated by a court of competent jurisdiction to be too broad to be enforced
with respect to such provision’s scope, duration, area, line of business or any
other matter, such provision shall be deemed amended by limiting and reducing
such provision, scope, duration, area, line of business or other matter, as the
case may be, so as to be valid and enforceable to the maximum extent compatible
with the applicable laws of such jurisdiction and this Agreement as drafted. Any
such deemed amendment shall only apply with respect to the operation of such
provision in the applicable jurisdiction in which such adjudication is made.

 

Section 4.9 Intentionally left blank.

 

Section 4.10 Trade Secrets

 

4.10.1       Definition. The parties acknowledge and agree that prior to
termination of this Agreement and in the course of the discharge of Developer’s
duties hereunder, Developer shall have access to and become acquainted with
information concerning the operation and processes of the Company, including
without limitation, financial, personnel, sales, intellectual property, and
other information that is owned by the Company’s business, and that such
information constitutes the Company’s trade secrets (“Trade Secrets”).
Notwithstanding the foregoing, Trade Secrets do not include: (i) information
that is or becomes available to the public, other than because of disclosure by
Developer in breach of this Agreement; or (ii) information that subsequently
becomes part of public knowledge or literature through a deliberate act of the
Company as of the date of its becoming public.

 

4.10.2       Covenant. Developer specifically agrees that he shall not misuse,
misappropriate, or disclose any such Trade Secrets, directly or indirectly to
any other Person or use them in any way, either during the term of this
Agreement or at any other time thereafter, except as is required in the
performance of its obligations hereunder.

 

4.10.3           Trade Secret Misappropriation. Developer acknowledges and
agrees that the sale or unauthorized use or disclosure of any Company’s Trade
Secrets obtained by Developer, including information concerning the Company’s
current or any future and proposed work, services, or products, the facts that
any such work production, as well as any descriptions thereof, would constitute
unfair trade practices and unauthorized use of the Company’s Trade Secrets,
whether such information is used during the Contract Term or at any other time
thereafter.

 

Page 6 of 10



ARTICLE 5. GENERAL PROVISIONS.

 

Section 5.1 Advice of Counsel. Developer hereby acknowledges and represents that
Developer has had the opportunity to seek independent legal counsel regarding
Developer’s rights and obligations under this Agreement, and has done so or
decided not to do so, at Developer’s choosing, and that he fully understands the
terms and conditions contained herein. This Agreement shall not be construed
against any party by reason of the drafting or preparation thereof.

 

Section 5.2 Any notice provided for in this Agreement must be in writing and
must be either personally delivered, or mailed by first class mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service, to the recipient at the return address below indicated.

 

To the Company: Grey Cloak Tech Inc.

10300 W. Charleston Las Vegas, NV 89135 Attn: William Bossung

 

with a copy to: Clyde Snow & Sessions

201 South Main Street, Thirteenth Floor Salt Lake City, UT 84111

Attn: Brian A. Lebrecht Email: bal@clydesnow.com

 

To the Developer: At the Developer’s last known address, as listed with the
Company.

 

Or to such address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or if mailed, five (5) days after so mailed.

 

Section 5.3 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any,
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or such application in any other jurisdiction, but this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein; provided, that if any of the provisions of this Agreement are held to be
invalid, illegal or unenforceable, then such provisions shall be deemed amended
in the manner and to the extent provided for in Section 4.8 above.

 

Page 7 of 10



Section 5.4 Complete Agreement. This Agreement embodies the complete agreement
and understanding among the parties relating to the subject matter hereof and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

Section 5.5 Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. Any signature delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall be deemed a manually executed and delivered original.

 

Section 5.6 Successors and Assigns. Developer may not delegate any of its
obligations hereunder. Further, this Agreement may not be assigned by either the
Company or Developer, except that the Company may assign this Agreement to a
Person who purchases or succeeds to all or substantially all of the assets of
the Company, by operation of law, asset purchase or otherwise. Subject to the
two immediately preceding sentences, this Agreement is intended to bind and
inure to the benefit of and be enforceable by Developer and the Company and
their respective successors and assigns (and, in the case of Developer, heirs
and personal representatives).

 

Section 5.7 Attorney’s Fees and Costs. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party, whether at trial or on appeal, shall be entitled to reasonable attorney’s
fees, costs, and necessary disbursements in addition to any other relief to
which that party may be entitled. This provision shall be construed as
applicable to the entire Agreement.

 

Section 5.8 Choice of Law; Jurisdiction and Venue. This Agreement shall be
governed and construed in accordance with the laws of the State of Nevada
without regard to conflicts of laws principles thereof and all questions
concerning the validity and construction hereof shall he determined in
accordance with the laws of said State. Each party irrevocably submits to the
personal and exclusive jurisdiction of any federal or state court of competent
jurisdiction located in Clark County, State of Nevada, in any action or
proceeding arising out of or relating to this Agreement and hereby irrevocably
agrees on behalf of himself, herself or itself and on behalf of such party’s
heirs, personal representatives, successors and assigns that all claims in
respect of such action or proceeding may be heard and determined in any such
court.

 

Section 5.9 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.

 

Page 8 of 10



Section 5.10 Amendments and Waivers. No provision of this Agreement may be
amended or waived without the prior written consent of the parties hereto. The
waiver by either party to this Agreement of a breach of any provision of this
Agreement shall not be construed or operate as a waiver of any preceding or
succeeding breach of the same, or any other term or provision, or as a waiver of
any contemporaneous breach of any other term, or provision or as a continuing
waiver of the same or any other term or provision.

 

[remainder of page intentionally left blank; signature page to follow]




Page 9 of 10



IN WITNESS WHEREOF, the parties have executed this Development Services
Agreement as of the day and year first above written.

 

“Company” “Developer”     Grey Cloak Tech Inc., Dimicho Pty. Ltd. a Nevada
corporation a Victoria AU based company         /s/ Fred Covely /s/ Dmitry
Chourpo By: Fred Covely By: Dmitry Chourpo Its: Chief Executive Officer Its: CEO
& President

 

Page 10 of 10